Goodenow, J.,
dissenting. In my opinion, the second requested instruction should have been given. The labor performed by the plaintiff in discharging the cargo was for himself and all the other owners. He could only call on each for a contribution, according to his interest in the cargo. The obligation was several and not joint, the plaintiff being himself a part owner. He could not sue all, himself included.
The instructions given were not equivalent to those requested. They were not sufficiently specific. They do not state what the evidence was or the circumstances, from which the jury could imply that the defendant promised to pay the plaintiff, not only for himself, but for all the other part owners; I think the exceptions should be sustained.